Citation Nr: 0120936	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's migraine headaches are prostrating in 
nature, occur several times per week, and last several hours 
per episode; however, these headaches do not render him 
unable to work and have required only one hospitalization. 

3.  The veteran has a high school education, has completed 
three years of college classes, and last worked as a delivery 
driver in 1998.

4.  The veteran's service-connected migraine headaches do not 
render him unable to obtain or retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2000).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO has 
afforded the veteran comprehensive VA examinations and has 
obtained records of medical treatment.  The VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims has also been met.  See 38 U.S.C.A. § 5103 (West 
Supp. 2001).  The RO informed him of the need for such 
evidence in his March 1999 Statement of the Case and informed 
him of the newly enacted provisions of 38 U.S.C.A. §§ 5103 
and 5103A in July 2001.

I.  Factual background

In a September 1993 rating decision, the RO granted service 
connection for migraine headaches on the basis of treatment 
for chronic headaches in service.  A 30 percent evaluation 
was assigned, effective from March 1993.  The RO, in a 
January 1999 rating decision, increased the evaluation for 
the veteran's migraine headaches to 50 percent, effective 
from July 1998.  This evaluation has since remained in effect 
and is at issue in this case.

Of record at the time of the January 1999 rating decision was 
a letter dated July 27, 1998 from the veteran's employer, who 
noted that he had good work habits but was not a reliable 
delivery driver because of his medical condition, which would 
cause him to miss work once or twice per week.

Also of record at the time of the January 1999 rating 
decision is a December 1998 VA neurological examination 
report, which indicates that the veteran complained of 
bitemporal and vascular headaches that would last up to two 
days and occur approximately three to four times per week.  
These headaches were reportedly associated with nausea, 
vomiting, and scintillating scotomata, but there were no 
complaints of dizziness or loss of consciousness.  The 
veteran reported that he was unable to work with such 
headaches.  A neurologic examination was unremarkable, and 
the diagnosis was migraine, with no neurologic disability.

The veteran was treated on an outpatient basis for vascular 
headaches on one occasion in September 1999.  At that time, 
he described his head as being "in a vice," with 
phonophobia, photophobia, and nausea.

In September 1999, the veteran was admitted to a VA hospital 
with a diagnosis of chronic migraine-like headaches.  The 
veteran indicated that his headaches were located in the 
bilateral temporal region and were throbbing in nature, 
fluctuating in severity, and lasting for several hours every 
two to three days.  The headaches were associated with 
nausea, vomiting, photophobia, phonophobia, and visual aura.  
Also, the veteran reported that only Demerol and Toradol 
helped to decrease the severity of the headaches.  The 
hospital report indicates that the veteran was unemployed.  A 
neurologic examination was unremarkable.  During the hospital 
stay, the veteran had one headache episode per day, mostly 
lasting for a couple of hours.  The headaches were noted to 
correspond with the symptomatology reported by the veteran.  
The veteran was put on several different medications and 
reported that Darvocet and Restoril worked best.  A social 
and industrial survey conducted during the hospitalization 
indicates that the veteran's headaches "limit the activities 
in which he can be involved" and that "he does experience 
some impairment due to his illness."  

The veteran underwent a second VA neurological examination in 
May 2000, during which he complained of headaches that were 
bitemporal, throbbing in quality, daily, and lasting several 
hours per day.  The veteran was noted to have symptoms 
including nausea, vomiting, and scintillating scotomata.  As 
to the veteran's employment history, he was noted to have 
been unemployed since December 1998 and to have missed two to 
three days per week, as a delivery driver, because of his 
headaches.  He admitted that he had not taken his medications 
since September 1999.  Again, a neurologic examination was 
unremarkable.  The diagnosis was migraine syndrome.  The 
examiner noted that the veteran was able to do both mental 
and physical work "unless he has headache" and that he 
should take his medication in order to avoid and control his 
headaches.

II.  Entitlement to an increased evaluation for migraine 
headaches

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000). 

The RO has evaluated the veteran's migraine headaches at the 
50 percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2000).  Under this code section, a maximum evaluation 
of 50 percent is warranted in cases of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

As such, the only basis upon which a higher evaluation for 
headaches might be predicated is 38 C.F.R. § 3.321(b)(1) 
(2000), which allows for an extraschedular evaluation in 
"exceptional" disability cases.  The veteran was fully 
informed of this provision in the March 1999 Statement of the 
Case, but the RO determined that the veteran's case should 
not be submitted for extraschedular consideration.  In this 
regard, the Board finds that the veteran's headache symptoms 
are certainly consistent with the criteria for a 50 percent 
evaluation and that there is evidence of interference with 
employability.  However, there is also evidence of record, 
notably the September 1999 VA hospitalization report, 
indicating that the veteran's headaches improved with 
Darvocet and Restoril, which he has apparently declined to 
take recently, and the May 2000 VA neurologic examination 
report reflects that, when not experiencing a headache, the 
veteran is capable of mental and physical work. 

The Board further observes that, while the veteran's former 
employer indicated in a July 1998 statement that his medical 
condition prevented him from being a reliable employee, there 
is no indication that other specific careers, specifically 
those not involving driving, were precluded by his migraine 
headaches.  Moreover, the veteran's September 1999 
hospitalization lasted for only one week, and he has not 
otherwise been hospitalized or, apparently, sought outpatient 
treatment for his migraine headaches on a regular basis. 

Overall, the veteran has submitted no evidence showing that 
his service-connected migraine headaches have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 


III.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).  In exceptional cases, an 
extraschedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).  

The veteran's only service-connected disability is migraine 
headaches.  The Board has considered the propriety of the 
current 50 percent evaluation and has determined that there 
is no basis for an increased evaluation.  As such, the 
veteran does not meet the basic criteria for consideration 
for entitlement to TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a) (2000).  The question thus becomes whether the 
veteran's disability, in and of itself, is of such an 
exceptional nature as to render him unable to secure and 
follow a substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  The Board observes 
that the veteran has a high school education and has taken 
three years of college classes.  During his May 2000 VA 
examination, he reported that he last worked in 1998 as a 
delivery driver.  

Nevertheless, the Board finds that, for the same reasons that 
an evaluation in excess of 50 percent for migraine headaches 
was not warranted under 38 C.F.R. § 3.321(b)(1) (2000), the 
criteria for entitlement to TDIU on an extraschedular basis 
are not met.  Again, there is no evidence of record 
indicating that the veteran's migraine headaches preclude all 
employment, as opposed to merely his former work as a 
delivery driver.  Moreover, the Board is cognizant of the 
veteran's apparent failure to comply with a medication 
regimen and the absence of regular treatment for this 
disability.
 
The Board is aware of the veteran's reported difficulties in 
attaining employment, as articulated in numerous lay 
submissions and in the subjective complaints recorded in his 
medical reports.  However, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his sole 
service-connected disability renders him unable to obtain or 
retain substantially gainful employment.  Accordingly, 
entitlement to TDIU is not warranted.  In reaching this 
decision, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55 
(1990).  The veteran is free to reopen his claim of 
entitlement to TDIU at any time in the future.


ORDER

The claim of entitlement to an increased evaluation for 
migraine headaches, currently evaluated as 50 percent 
disabling, is denied.

The claim of entitlement to a total disability rating based 
upon individual unemployability due to a service-connected 
disability is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

